
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1217
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 17, 2009
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 15455 Manchester Road in Ballwin, Missouri, as
		  the Specialist Peter J. Navarro Post Office
		  Building.
	
	
		1.Specialist Peter J. Navarro
			 Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 15455 Manchester Road in Ballwin, Missouri, shall be known
			 and designated as the Specialist Peter J. Navarro Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Specialist
			 Peter J. Navarro Post Office Building.
			
	
		
			Passed the House of
			 Representatives March 16, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
